Order entered April 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00125-CV

 JEFFREY LEIBOVITZ AND SEQUOIA FRANKFORD SPRINGS 23, L.P., Appellants

                                                 V.

                   SEQUOIA REAL ESTATE HOLDINGS, L.P., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14357

                                            ORDER
       Before the Court is appellants’ April 21, 2014 emergency motion to supplement and

correct the clerk’s record.     Appellants request the trial court clerk be directed to file a

supplemental record containing:

               •plaintiff’s September 19, 2013 motion for entry of judgment and
               permanent injunction;

               •defendant’s September 19, 2013 motion to enter judgment; and

               •defendant’s October 25, 2013 letter to the court.

Appellants also request the clerk be directed to file a “properly paginat[ed]” clerk’s record.

       We have reviewed the clerk’s record and have found the pagination to be proper.

However, the clerk’s record does not contain the above-listed documents, and volumes 5, 6, and
7 contain illegible pages.    Accordingly, we GRANT appellants’ motion to the extent we

ORDER Dallas County District Clerk Gary Fitzsimmons to file, no later than May 2, 2014, a

supplemental clerk’s record containing the omitted items. We further ORDER Mr. Fitzsimmons

to file corrected copies of volumes 5, 6, and 7 no later than May 2, 2014.

        We DIRECT the Clerk of the Court to send a copy of this order to Mr. Fitzsimmons and

the parties.




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE